ORDER OF DISMISSAL
NIX, Presiding Judge.
Plaintiff in Error, Thurman Purcell Stokes, on the 12th day of June, 1968, filed *532in this Court an attempted appeal from the Order Revoking a previous Order Suspending Judgment and Sentence in Tulsa County District Court case no. 22,917.
In Burgett v. State, Okl.Cr.App., 362 P. 2d 975, this Court held that an order revoking an order suspending judgment and sentence is not a judgment and sentence within the meaning of our appeal statute, and. therefore, is not reviewable on direct appeal.
In accordance with Burgett, supra, this attempted appeal is hereby dismissed [without prejudice to a subsequent filing of a habeas corpus proceeding] and the Clerk of this Court is directed to issue the mandate forthwith.